—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about August 5, 1999, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the third degree and menacing in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The verdict was based on legally sufficient evidence and was not against the weight'of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Notwithstanding appellant’s contentions to the contrary, the testimony unequivocally established that appellant participated in the attack by kicking the complainant as she lay on the ground. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.